Wade, J.
Though the testimony was somewhat uncertain' and' unsatisfactory, there was some evidence to support the finding in favor of the plaintiff; and therefore the judge of the superior court did hot err in declining to sanction the petition for certiorari, which set forth no reversible error. If there was even slight evidence to support the verdict or judgment of which complaint was made, he was under no obligation to sanction the petition, unless some sufficient legal'efror' appeared therein. We repeat what was said by this court in Meeks v. Carter, 5 Ga. App. 421-423 (63 S. E. 517), that, in cases brought up by exceptions to a refusal to sanction or to a judgment overruling a certiorari, “we do not propose to reverse the judgment for minor and trivial errors, when it is plain that substantial justice, or a close approximation thereto, has been done,” and where there is any evidence to support the verdict or judgment objected to as being without evidence to support it.

Judgment affirmed.